COURT   OF
                                                                                        AP PEA S
                                                                                   DIVISION IZ
                                                                              2013 APR -9 AM          01
                                                                               ST)

                                                                               8




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II


STATE OF WASHINGTON,                                               No. 42341 3 II
                                                                             - -


                                Respondent,

          V.




DUSTIN JAMES DRANSFIELD,                                       UNPUBLISHED OPINION




               BRINTNALL, J. — Dustin J. Dransfield appeals the trial court's revocation of his
          QUINN-

special   sex offender   sentencing   alternative (   SSOSA) sentence, RC W 9.
                                                                            670. Finding no
                                                                              94A.


abuse of discretion, we affirm.. -- -- - - - - - -- -
      -

                                                  FACTS


          When Dransfield was 17 years old,he pleaded guilty to one count of first degree rape of a

child. Dransfield was 16 years old at the time of the offense; the victim was. 11 years old. On

March 6, 2009, the trial court imposed a SSOSA sentence of 123 months, with 111 months

suspended. During the sentencing hearing, the trial court warned Dransfield that it did not

believe in giving second chances on SSOSA sentences and that he needed to stick to the SSOSA

conditions " ne hundred percent."Report of Proceedings (RP)March 6,2009) at 16.
           o                                               (
No. 42341 3 II
          - -



       As part of his SSOSA sentence, Dransfield was required successfully complete three

years of   outpatient   sex   offender treatment.   He was prohibited from any contact with minors

without prior written authorization from his treatment provider and his community corrections

officer (
        CCO).He was not to consume alcohol or controlled substances, except by prescription.

He was required to report to his CCO as directed, receive prior approval of living arrangements,

notify his CCO of changes in his address as well as any romantic relationships, and register as a

sex offender.


       On    April 2, 2010,      the trial court held     a   SSOSA review   hearing. The court found

Dransfield in compliance with his SSOSA sentence and set the next review hearing for March

18, 2011.

       On May 27, 2010, Dransfield signed a stipulated agreement admitting to two violations

of his sentence for consuming alcohol and failing to report incidental contact with a minor. He

waived his right to a hearing and, as a sanction, agreed to write an essay on alcohol consumption.

Dransfield never completed the essay

       On June 15 2010, abench warrant was -issued for s arrest because he had
                  -            -       -

absconded from supervision. Dransfield's treatment provider, Daniel DeWaelsche, notified the

CCO that Dransfield had been terminated from treatment because of his failure to attend a

scheduled therapy session and to reside at the address listed on his sex offender registration.
       Dransfield was arrested on the bench warrant on August 14, 2010. On August 27, the

State filed a petition for hearing to determine noncompliance with the conditions of sentence.

The State alleged that Dransfield had violated the conditions of his sentence by failing to report

to his CCO since May 27, failing to register as a sex offender on June 11, and failing to

successfully complete a sexual deviancy treatment program.

                                                      2
No. 42341 3 II
          - -



        On September 17, the trial court held a SSOSA revocation hearing. Dransfield and his

CCO sought a sanction of 240 days incarceration; the State sought revocation of the SSOSA

sentence. Dransfield stipulated to the three violations and asked the court for another chance.

The trial court gave him   one   and declined to revoke his SSOSA sentence.    After imposing a

sanction of 270 days in custody, the court warned Dransfield that "I will be completely

unforgiving of any other violations."RP (Sept. 17, 2010)at 12.

        On February 4, 2011, the trial court field a SSOSA review hearing while Dransfield

remained in custody. Dransfield did not yet have a treatment plan or residency plan in place, so

the court set the matter over while warning him again that it would revoke the SSOSA if he had

another violation.   At the March 18 hearing, Dransfield still did not have a treatment plan in

place, so the court set another hearing for April 15.

        At the April 15 hearing, the parties.notified the court that .Dransfield had passed a

polygraph on April 13 in which he admitted having sexual contact with his 16- old girlfriend
                                                                            year -

and consuming alcohol and illegal drugs during the time he had absconded from supervision.
After Dransfield provided the court with his intended residential plan and treatment plan, the

court ordered him released on April 18. The court warned Dransfield not to have further contact

with his girlfriend until she was 18 years old and to obey his treatment provider's restrictions:

T] e next time you land back in this courtroom for a violation, I am inclined to revoke your
 h

SSOSA sentencing."RP (Apr. 15, 2011) at 8.




1
    DeWaelsche had  agreed to resume treatment if Dransfield passed   a   polygraph.   The sexual
contact Dransfield revealed resulted in the birth of a daughter.
                                                  3
No.42341-
   11-  3



          On May 26, 2011, the State again petitioned the court for a hearing to determine

noncompliance with the conditions of sentence. The State alleged that Dransfield had consumed

alcohol   on or   about   May   14 in violation of his SSOSA conditions. At the June 3 revocation


hearing, the State submitted a letter from DeWaelsche stating that Dransfield was in

noncompliance with        his treatment.   Even though Dransfield had assured DeWaelsche that he

would make better choices, he had subsequently admitted consuming alcohol over the weekend.

DeWaelsche believed that Dransfield continued to pose a risk to the community. The court set

the matter over until June 22 so that the defense could adequately prepare for the revocation

hearing.

          On June 21, the State filed a supplemental petition alleging five additional violations.

Four violations concerned unauthorized contact with minors, and one was for failing to make

satisfactory progress in treatment. The unauthorized contact concerned visits from Dransfield's

minor girlfriend and their infant daughter while he was in jail, as well as phone calls between

Dransfield and his girlfriend. Dransfield stipulated to the violations concerning the alcohol and

the unauthorized contact, but he disputed the allegation concerning his progress in treatment.
                                              -

          DeWaelsche then testified that Dransfield had made no real progress in treatment and that

he had concerns about Dransfield's risk of reoffending because of his "total disregard for rules."

RP (June 22, 2011) at 20. After speaking of his infant daughter and his desire to get back with

her mother, Dransfield had told DeWaelsche about meeting another girl and going drinking with

her. DeWaelsche acknowledged that Dransfield had the maturity level of a 12 or 13 year old,but

he added that Dransfield had the        capacity   to understand consequences and   expectations.   He


concluded that Dransfield's characteristics made him a safety risk and that he was not a good

candidate for a SSOSA sentence.

                                                     21
No.42341 3 II
         - -



       Dransfield asked the court to reserve its ruling until it heard from an alternative therapist,

but the court declined to do so, reasoning that such testimony was unlikely to affect its decision.

The court rejected Dransfield's request for an additional chance and revoked his SSOSA

sentence based on the six violations. "
                                      You have shown me time and time again through multiple

violations that you're not willing to do what you need to do to deserve a SSOSA sentence."RP

June 22, 2011) at 63. The court added that it would have made the same decision based on any

one of the violations.


       The single issue on appeal is whether the trial court abused its discretion in revoking the

SSOSA sentence.


                                          DISCUSSION


       We review a trial court's decision to revoke a SSOSA suspended sentence for abuse of

discretion. State v. Miller, 159 Wn. App. 911, 918, 247 P. d 457, review denied, 172 Wn. d
                                                         3                             2

1010 (20. 1).Atrial court abuses its discretion when its decision is "manifestly unreasonable, or
        1

exercised on untenable grounds, or for untenable reasons." State ex rel. Carroll v. Junker, 79

Wn. d 12; 26 482 P. d 775 (1971); also State v. Demery, 144 Wn. d 753, 758, 30 P. d 1278
  2               2             see                           2                 3

2001)trial court abuses its discretion only if no reasonable person would adopt the view
      .(

espoused by the trial court).

       A SSOSA.is a special procedure authorized by statute that allows a trial court to suspend

a sex offender's felony sentence if the offender meets the eligibility criteria as defined by statute.

See State   v.   Canfield,   154 Wn. d 698, 701 n. ,
                                   2                    3              RCW 9.
                                                 l 116 P. d 391 ( 2005);   670. The
                                                                            94A.


legislature developed the special sex offender sentencing provision for first time sex offenders in
                                                                               -




                                                  k
No. 42341 3 II
          - -



an attempt to prevent future crimes and protect society. State v. Young, 125 Wn. d 688, 693,
                                                                               2

888 P. d 142 (1995).
     2

       A SSOSA sentence may be revoked at any time where .there is sufficient proof to

reasonably satisfy the trial court that the defendant has violated a condition of the suspended

sentence or has failed to make satisfactory progress in treatment. State v. Dahl, 139 Wn. d 678,
                                                                                        2

683, 990 P. d 396 (1999);
          2             Miller, 159      Wn. App. at 917 18.
                                                         -       Where a defendant stipulates to

violating conditions of his suspended sentence, a trial court does not abuse its discretion by

basing its revocation on those violations. State v. Partee, 141 Wn. App. 355, 361, 170 P. d 60
                                                                                        3

2007).Once a SSOSA is revoked, the original sentence is reinstated. Dahl, 139 Wn. d at 683;
                                                                                2

Miller, 159 Wn. App. at 918.

       On' appeal, Dransfield argues that the trial court should have given him one more chance

because he made significant efforts to comply with the court's requirements. He adds that he is

extremely immature and that revocation was not necessary to prevent future crimes and to

protect society.

       The trial -court _had already given Dransfield _ nother chance and had warned him
                                                      a

repeatedly that.further violations would result in revocation. At the final revocation hearing, the

trial court concluded that Dransfield's promises to do better echoed statements he had made

earlier and lacked credibility. The court based its revocation on Dransfield's stipulations to the

violations and his treatment provider's testimony that Dransfield was a safety risk as well as a

poor candidate for a SSOSA sentence. The record does support Dransfield's contention that

the trial court abused its decision in revoking his SSOSA sentence.




                                                 3
No. 42341 - II .
          3 -



      Affirmed.


      A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0




                                                 QU -   BRINTNALL, J.
We concur:




HUNT,J.

                               C
J HANSON, A. .
          J.
           C




                                             7